Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 1 of 13 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   THE LAW OFFICE OF HAKIMI &
     SHAHRIARI
 4   7080 Hollywood Blvd., Suite 804
     Los Angeles, CA 90028
 5
     Telephone: (323) 672 - 8281
 6   Facsimile: (213) 402 - 2170
 7   Attorneys for Plaintiff,
     AMBER MACHOWSKI
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
     Amber Machowski,                              Case No.:
12
               Plaintiff,
13
         v.                                 COMPLAINT FOR VIOLATIONS
14                                          OF: AMERICAN’S WITH
     Stadium Promenade LLC, a California    DISABILITIES ACT OF 1990, 42
15   Limited Liability Company; and Does 1- U.S.C. § 12181 et seq.; UNRUH
     10,                                    CIVIL RIGHTS ACT, CALIFORNIA
16           Defendants.                    CIVIL CODE § 51 et seq.
17
18
19
20
              Plaintiff Amber Machowski (hereinafter referred to as “Plaintiff”), complains
21
     of Stadium Promenade LLC, a California Limited Liability Company; and Does 1-
22
     10 (each, individually a “Defendant” and collectively “Defendants”) and alleges as
23
     follows:
24
                                 I.    PARTIES
25
              1.    Plaintiff cannot walk or stand. She broke her back in a tragic car
26
27   accident and is now confined to a wheelchair for the rest of her. Plaintiff is a

28   California resident with physical disabilities. Plaintiff is mobility impaired. Plaintiff

                                           COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 2 of 13 Page ID #:2



 1   is qualified as being disabled pursuant to 42 USC Section 12102(2)(A), the
 2   California Unruh Civil Rights Act, Sections 51, et seq. and 52, et seq., and other
 3
     statutory laws which protect the rights of “disabled persons”. Plaintiff has been
 4
     issued a blue permanent disability Disabled Person Parking Placard by the State of
 5
     California.
 6
           2.      Stadium Promenade LLC, a California Limited Liability Company
 7
     owned the property (“Property”) located at 1625 W Katella Avenue, Orange,
 8
     California, at all relevant times.
 9
10         3.      There is a business establishment on the Property known as “Tilted

11   Kilt Pub & Eatery” (hereinafter “restaurant”).

12         4.      DOES 1 through 10 were at all relevant times lessors, lessees,
13   property owners, subsidiaries, parent companies, employers, employees, agents,
14   corporate officers, managers, principles and/or representatives of Defendants.
15   Plaintiff is unaware of the true names and capacities of Defendants sued herein, as
16   DOES 1 through 10, inclusive, and therefore, sues those Defendants by fictitious
17   names. Plaintiff requests that the Court grant leave to amend this complaint to
18
     allege the true names and capacities when determined by whatever source.
19
           5.      Plaintiff alleges that Defendants at all times have been and are
20
     relevant to this cause of action, the owners, franchisees, lessees, general partners,
21
     limited partners, agents, employees, employers, represent partners, subsidiaries,
22
     partner companies, and/or joint ventures of the remaining Defendants and were
23
     acting within the course and scope of that relationship. Plaintiff is further
24
25   informed and believes and alleges that each of the Defendants gave consent to,

26   ratified, and/or authorized the acts alleged of each of the remaining defendants.
27         6.      Plaintiff visited the public accommodations owned and operated by
28   Defendants with the intent to purchase and/or use the goods, services, facilities,
                                              2
                                          COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 3 of 13 Page ID #:3



 1   privileges, advantages or accommodations operated and/or owned by Defendants.
 2                            II.    JURISDICTION & VENUE
 3
             7.    This Court has subject matter jurisdiction over this action pursuant to
 4
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 5
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 6
             8.    Pursuant to supplemental jurisdiction, an attendant and related cause
 7
     of action, arising from the same nucleus of operative facts and arising out of the
 8
     same transactions, is also brought under California’s Unruh Civil Rights Act,
 9
10   which act expressly incorporates the ADA.

11           9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is

12   founded on the fact that the real property which is the subject of this action is
13   located in this district and that Plaintiffs cause of action arose in this district.
14                                        III.   FACTS
15           10.   The Property owned by Defendants is a facility which is open to the
16   public and is a business establishment.
17           11.   Plaintiff alleges that the Property has been newly constructed and/or
18
     underwent remodeling, repairs, or alterations since 1992, and that Defendants
19
     have failed to comply with California access standards which applied at the time
20
     of each new construction and/or alteration or failed to maintain accessible features
21
     in operable working condition.
22
             12.   Plaintiff is a customer of the business on the Property and has
23
     frequented it in the past. Plaintiff visited the Property during the relevant statutory
24
25   period on two (2) separate occasions including in April 2019 and May 2019 to eat

26   food.
27           13.   Defendants did not offer persons with disabilities with equivalent
28   facilities, privileges and advantages offered by Defendants to other patrons.
                                            3
                                        COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 4 of 13 Page ID #:4



 1         14.    Plaintiff encountered barriers (both physical and intangible) that
 2   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 3
     services, privileges and accommodations offered at the Property.
 4
           15.    The service counter does not comply with the latest California
 5
     Building Codes (“2010 CBC”).
 6
           16.    The service counter areas are not accessible to disabled persons and
 7
     do not comply with the Americans with Disabilities Act (“ADA”).
 8
           17.    Transaction counters are another one of the facilities, privileges, and
 9
10   advantages offered by Defendants to patrons of the Property.

11         18.    Plaintiff cannot see what she is purchasing because the counter is too

12   high. There is no lowered counter for disabled persons in wheelchairs.
13         19.    There are no wheelchair accessible dinning tables at the restaurant.
14         20.    Seating for dinning patrons for the Property are among the facilities,
15   privileges, and advantages offered by Defendants to patrons of the Property.
16         21.    However, many of the seating areas are not accessible to disabled
17   persons and do not comply with the Americans with Disabilities Act (“ADA”).
18
           22.    The counter seating areas do not comply with the latest California
19
     Building Codes.
20
           23.    When Plaintiff tried to gain access the table dining seating, she was
21
     not able to do so because of the barriers.
22
           24.    Dining table seating should provide wheelchair accessible seating.
23
     Accessible tables must provide clear floor space of 30 inches by 48 inches to
24
25   accommodate a single stationary wheelchair and occupant. 2010 CBC Section

26   1118B.4; ADA 1991 Code § 4.2.4.1; ADA 2010 Code § 305.3. None of the tables
27   have clear space underneath. Under the tables there must be at least 30 inches
28   wide, 27 inches high and 19 inches clear knee room. 2010 CBC Section 1122B.3;
                                           4
                                       COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 5 of 13 Page ID #:5



 1   ADA 1991 Code § 4.32.3; ADA 2010 Code § 902.4.1. Here it is a violation to fail
 2   to provide clear floor space at the dining tables. The tables violate the law because
 3
     they do not have clear knee space under the tables. The underside of the tables are
 4
     obstructed by table stands.
 5
           25.    Inside, there is insufficient clear floor space for Plaintiff to access the
 6
     facilities of the restaurant. Plaintiff’s wheelchair does not have enough clear floor
 7
     space. The tables are located so close to each other such that dining chairs and
 8
     tables encroach the path of travel. There is not clear floor space between the tables.
 9
10   Chairs and tables block the path. The floor space between the tables is less than 32

11   inches. 2010 CBC Section 1118B.1.4; ADA 1991 Code § 4.32.3; ADA 2010 Code

12   § 902.4.1.
13         26.    Counter seating located inside the Tilted Kilt are one of the facilities,
14   privileges, and advantages offered by Defendants to patrons of the Property.
15         27.    When Plaintiff tried to gain access to the counter seating, he was not
16   able to do so because of the barriers.
17         28.    There is no drop-down counter available for Plaintiff. To
18
     accommodate those in wheelchairs accessible dinning counters must measure
19
     between 28 inches to 34 inches above the finished floor. 2010 CBC Section
20
     1104B.5; 1122B.4; ADA 1991 Code § 5.2; ADA 2010 Code § 904. The counter
21
     seating was higher than 34 inches from the floor. There must also be clear knee
22
     clearance under the counter of 27 inches high, 30 inches wide and 19 inches deep.
23
     2010 CBC Section 1104B.5.4; 1122B.3; ADA 1991 Code § 4.32.3. Instead of
24
25   proving knee clearance, there is a raised platform where the counter stools are

26   affixed, making it impossible for Plaintiff’s wheelchair to approach the counter.
27   Here it is a violation of law to fail to provide accessible counter seating.
28         29.    Restrooms are one of the facilities, privileges, and advantages offered
                                           5
                                       COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 6 of 13 Page ID #:6



 1   by Defendant to patrons of the Property.
 2          30.   The toilet facilities are not accessible to Plaintiff.
 3
            31.   The toilet tissue dispenser is mounted more than 12” from the front
 4
     edge of the toilet seat, making it hard for Plaintiff to use the toilet. 2010 CBC
 5
     Section 1115B.8.4; ADA 1991 Code § 4.16.6; ADA 2010 Code § 604.7.
 6
            32.   The hot water pipes under the lavatory do not have any insulation to
 7
     protect against burning Plaintiff’s legs, making it difficult to use the lavatory sink.
 8
     CBC Section 1115B.4.3.4; ADA 1991 Code § 4.19.4 ADA 2010 Code § 606.5.
 9
10          33.   There is no restroom designated for disabled persons and none of the

11   restrooms are ADA accessible. There are no alternatives offered to accommodate

12   Plaintiff.
13          34.   Upon information and belief, currently, there is no accessible restroom
14   offered by Defendant for use by persons in a wheelchair.
15          35.   The parking area does not comply with the latest California Building
16   Codes (“2010 CBC Code”).
17          36.   Parking are one of the facilities, privileges, and advantages offered by
18
     Defendants to patrons of the Property.
19
            37.   When Plaintiff visited the Property, she experienced access barriers
20
     related to parking.
21
            38.   There is no compliant accessible parking on the Property.
22
            39.   There is no designated accessible parking space on the Property. The
23
     designated accessible spaces are so dilapidated and worn, it cannot be seen.
24
25          40.   Although there is a sign showing where the designated accessible

26   space parking is, it is not centered as required, but off to the side. 2010 CBC Code
27   1129B.4. This makes it more difficult for people and parking enforcement to
28   determine which space is intended for the sole use of disabled persons.
                                           6
                                       COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 7 of 13 Page ID #:7



 1         41.    The parking space designated for disabled measures less than 18 feet
 2   long. 2010 CBC Code 1129B.3; ADA 2010 § 502.2. The disabled parking spaces
 3
     reserved for disabled persons measured less than 9 feet wide. 2010 CBC Code
 4
     1129B.3; ADA 2010 section 502.2. This makes it difficult for Plaintiff to park in
 5
     the designated space.
 6
           42.    The paint used for the designated accessible parking spaces was faded
 7
     and cannot be seen. There was no compliant surface signage at the designated
 8
     disabled parking space. The International Access Symbol was so faded and worn, it
 9
10   cannot be read. 2010 CBC 1129B.4.1. The street surface (pavement) signage was

11   unreadable because the paint has faded. 2010 CBC Code 1129B.4.1 & 2.

12         43.    There is no directional signage showing an accessible path of travel.
13   2010 CBC Code Section 1117B.5.1.2; ADA 2010 § 216.3. Plaintiff is forced to
14   travel in a path with damaged asphalt.
15         44.    The paint in the adjacent access aisle has faded. The words “No
16   Parking” cannot be read. 2010 CBC Code 1129B.3.1.
17         45.    The only path of travel from the designated disabled parking space to
18
     the entrance has damaged asphalt on the ground which is uneven. The damaged
19
     asphalt on the ground is uneven with loose material. There are cracks and uneven
20
     surfaces. The surface of the ground within the designated path of travel leading into
21
     the entrance of the restaurant. 2010 CBC Code 1120B.2; ADA 2010 section 302.1.
22
     This makes using her wheelchair in this area difficult. The path of travel from the
23
     designated disabled parking space to the entrance runs into cracks and changes in
24
25   lever greater than 1/2 inch but provides no ramps. These steep changes in level

26   create uneven surfaces. 2010 CBC 1133B.7.4; ADA 2010 section 303.3.
27         46.    Upon information and belief, there is no compliant disabled parking at
28   the Property.
                                          7
                                      COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 8 of 13 Page ID #:8



 1          47.    Plaintiff personally encountered these barriers.
 2          48.    These inaccessible conditions denied Plaintiff full and equal access
 3
     and caused difficulty, humiliation and frustration.
 4
            49.    The barriers existed during each of Plaintiff’s visits in 2019.
 5
            50.    Plaintiff alleges that Defendants knew that the architectural barriers
 6
     prevented access. Plaintiff will prove that Defendants had actual knowledge that
 7
     the architectural barriers prevented access and that the noncompliance with the
 8
     ADAAG and Title 24 of the California Building Code regarding accessible
 9
10   features was intentional.

11          51.    Plaintiff intends to return to Defendants public accommodation

12   facilities in the near future. Plaintiff is currently deterred from returning because
13   of the knowledge of barriers to equal access that continue to exist at Defendants’
14   facilities that relate to Plaintiff’s disabilities.
15          52.    Defendant has failed to maintain in working and useable conditions
16   those features necessary to provide ready access to persons with disabilities.
17          53.    Defendants have the financial resources to remove these barriers
18
     without much expense or difficulty in order to make their Property more
19
     accessible to their mobility impaired customers. These barriers are readily
20
     achievable to remove. The United States Department of Justice has identified that
21
     these types of barriers are readily achievable to remove.
22
            54.    To date, Defendants refuse to remove these barriers.
23
            55.    On information and belief, the Plaintiff alleges that the Defendants’
24
25   failure to remove these barriers was intentional because the barriers are logical

26   and obvious. During all relevant times Defendants had authority, control and
27   dominion over these conditions and therefore the absence of accessible facilities
28   was not a mishap but rather an intentional act.
                                              8
                                          COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 9 of 13 Page ID #:9



 1          56.    These barriers to access are described herein without prejudice to
 2   Plaintiff citing addition barriers to access after inspection by plaintiff’s access
 3
     agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008)
 4
     (holding once a plaintiff encounters one barrier at a site, a plaintiff can sue to have
 5
     all barriers that relate to their disability removed regardless of whether they
 6
     personally encountered them).
 7
        IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 8       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
 9
                                   (Against All Defendants)
10
11          57.    Plaintiff alleges and incorporates by reference each and every

12   allegation contained in all prior paragraphs of this complaint.
13          58.    Title III of the ADA prohibits discrimination against any person on
14   the basis of disability in the full and equal enjoyment of the goods, services,
15   facilities, privileges, advantages, or accommodations of any place of public
16   accommodation by any person who owns, leases or leases to, operates a place of
17   public accommodation. U.S.C. § 12182(a).
18
            59.    Defendants discriminated against Plaintiff by denying “full and equal
19
     enjoyment” and use of the goods, services, facilities, privileges or
20
     accommodations of Defendant’s facility during each visit and each incident of
21
     deterred visit.
22
            60.    The acts and omissions of Defendants herein are in violation of
23
     Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et
24
25
     seq.

26          61.    Pursuant to the ADA, discrimination is a “failure to make reasonable

27   modifications in policies, practices or procedures, when such modifications are
28   necessary to afford goods, services, facilities, privileged, advantages or
                                           9
                                       COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 10 of 13 Page ID #:10



  1   accommodation to individuals with disabilities, unless the entity can demonstrate
  2   that making such modifications would fundamentally alter the nature of such
  3
      goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.
  4
      § 12182(b)(2)(A)(ii).
  5
            62.     The ADA prohibits failing to remove structural architectural barriers
  6
      in existing facilities where such removal is readily achievable. 42 U.S.C. §
  7
      12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
  8
      accomplishable and able to be carried out without much difficulty or expense.” Id.
  9
 10   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,

 11   Part 36.

 12         63.     In the event removal of any barrier is shown to not be readily
 13   achievable, a failure to make goods, services, facilities, or accommodations
 14   available through alternative methods is also prohibited if these methods are
 15   readily achievable. Id. § 12182(b)(2)(A)(v).
 16         64.     Plaintiff alleges that Defendants can easily remove the architectural
 17   barriers at their facility without much difficulty or expense, and that Defendants
 18
      violated the ADA by failing to remove those barriers because it was readily
 19
      achievable to do so. Defendants can afford such costs given they are a fraction of
 20
      what the Defendants takes in rental profits for such a large and expensive
 21
      property.
 22
            65.     In the alternative, if it was not “readily achievable” for Defendants to
 23
      remove the facilities barriers, the Defendants violated the ADA by failing to make
 24
 25   the required services available through alternative methods, which are readily

 26   achievable.
 27         66.     On information and belief, the facility was modified after January 26,
 28   1992, mandating access requirements under the ADA.
                                           10
                                        COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 11 of 13 Page ID #:11



  1         67.    The ADA requires that facilities altered in a manner that affects or
  2   could affect its usability must be made readily accessible to individuals with
  3
      disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  4
            68.    Plaintiff alleges that Defendants altered the facility in a manner that
  5
      violated the ADA and was not readily accessible to physically disabled persons,
  6
      including Plaintiff, to the maximum extent feasible.
  7
            69.    The ADA also requires reasonable modification in policies, practices,
  8
      or procedures when necessary to afford such goods, services, facilities, or
  9
 10   accommodations to individuals with disabilities, unless the entity can demonstrate

 11   that making such modifications would fundamentally alter their nature. 42 U.S.C.

 12   § 12182(b)(2)(A)(ii).
 13         70.    Plaintiff alleges that Defendants violated the ADA by failing to make
 14   reasonable modifications in policies, practices, or procedures at the facility when
 15   these modifications were necessary to afford (and would not fundamentally alter
 16   the nature of) these goods, services, facilities, or accommodations.
 17         71.    Plaintiff seeks a finding from this Court that Defendants violated the
 18
      ADA in order to pursue damages under California’s Unruh Civil Rights Act for
 19
      Disable Persons Act.
 20
            72.    Here the Defendants’ failure to make sure that accessible facilities
 21
      were available and ready to be used by the Plaintiff is a violation of law.
 22
            73.    Plaintiff would like to continue to frequent Defendants’ facility, but
 23
      Plaintiff has been discriminated against and continues to be discriminated against
 24
 25   because of the lack of accessible features.

 26         74.    Among the remedies sought, Plaintiff seeks an injunction order
 27   requiring compliance with the state and federal access laws for all the access
 28   violations that exist at the Property.
                                           11
                                        COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 12 of 13 Page ID #:12



  1     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  2                       (Cal. Civ. Code § 51-53.)

  3                                  (Against All Defendants)
  4
             75.    Plaintiff repleads and incorporates by reference, as fully set forth
  5
      again herein, the allegations contained in all prior paragraphs of this complaint.
  6
             76.    California Civil Code § 51 states, in part: All persons within the
  7
      jurisdictions of this state are entitled to the full and equal accommodations,
  8
      advantages, facilities, privileges, or services in all business establishments of
  9
      every kind whatsoever.
 10
 11          77.    California Civil Code § 51 also states, in part: No business

 12   establishment of any kind whatsoever shall discriminate against any person in this
 13   state because of the disability of the person.
 14          78.    California Civil Code § 51(f) specifically incorporates (by reference)
 15   an individual’s rights under the ADA into the Unruh Act.
 16          79.    The Unruh Act also provides that a violation of the ADA, or
 17   California state accessibility regulations, is a violation of the Unruh Act. Cal Civ.
 18
      Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433,
 19
      439 (N.D.Cal.1994).
 20
             80.    Defendants’ above-mentioned acts and omissions have violated the
 21
      Unruh Act by denying Plaintiff rights to full and equal use of the
 22
      accommodations, advantages, facilities, privileges and services they offer, on the
 23
      basis of Plaintiff’s disability.
 24
 25
             81.    Defendants’ above-mentioned acts and omissions have also violated

 26   the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA

 27   and are liable for damages. (Civ. Code § 51(f), 52(a)).
 28          82.    Because violation of the Unruh Civil Rights Act resulted in
                                            12
                                         COMPLAINT
Case 8:19-cv-01328-JVS-KES Document 1 Filed 07/05/19 Page 13 of 13 Page ID #:13



  1   difficulty, discomfort or embarrassment for the Plaintiff, the Defendants are also
  2   each responsible for statutory damages, such as a civil penalty. (Civ. Code §
  3
      55.56(a)-(c)).
  4
            83.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
  5
      statutory minimum damages of four thousand dollars ($4,000) for each offense.
  6
                                    PRAYER FOR RELIEF
  7
                     WHEREFORE, Plaintiff prays judgment against Defendants, as
  8
      follows:
  9
 10         1. For injunctive relief, compelling Defendants to comply with the

 11               Americans for Disabilities Act and the Unruh Civil Rights Act. Note:

 12               Plaintiff is not invoking section 55 of the California Civil Code and is
 13               not seeking injunctive relief under the Disabled Person Acts.
 14         2. Damages under the Unruh Civil Rights Act which provides for actual
 15               damages and a statutory minimum of $4,000 per each offense.
 16         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 17               to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
 18
 19   Dated: July 5, 2019                THE LAW OFFICE OF HAKIMI & SHAHRIARI
 20                                      By: /s/Peter Shahriari
                                             Peter Shahriari, Esq.
 21                                          Attorneys for Plaintiff Amber Machowski
 22
 23
 24
 25
 26
 27
 28
                                            13
                                         COMPLAINT
